Citation Nr: 0530911	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


INTRODUCTION

The veteran served with the recognized guerrillas from March 
1944 to August 1945 and with the Regular Philippine Army in 
August 1945.

This appeal arises from a September 2002 rating decision and 
administrative determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.

In March 2004 the RO denied entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002). 
The claims folder does not include a notice of disagreement 
with the decision. As a notice of disagreement has not been 
filed with that decision in is not currently in appellate 
status. 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).

In a May 2004 Board decision, the appellant's claims for 
legal entitlement to accrued benefits and basic eligibility 
for VA nonservice-connected pension benefits were denied.  
The Board remanded the only issue that remains on appeal, 
service connection for the cause of the veteran's death, for 
further development.  The purposes of that remand have been 
met to the extent possible and the case has been returned to 
the Board for its appellate review. 


FINDINGS OF FACT

1.  The veteran immediate cause of the veteran's death in 
November 2000 was pneumonia.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  The preponderance of the evidence is against a nexus 
between the veteran's fatal pneumonia and any incident of 
service that occurred more than 50 years prior to his death.

4.  There is no competent evidence that establishes another 
cause of death linked to service. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the September 2002 rating decision 
on appeal, the March 2003 statement of the case (SOC), and 
the October 2005 supplemental statement of the case (SSOC) 
adequately informed her of the information and evidence 
needed to substantiate all aspects of her claim.

VCAA notice letters dated in May 2002, September 2003, April 
2004, and June 2004 informed the appellant of the VCAA's 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was provided to the appellant in May 2002, before the 
rating decision that is the subject of this appeal.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  The VCAA notice letters noted above 
and a May 2004 Board remand informed the appellant it was her 
responsibility to provide any relevant evidence in her 
possession, to include medical records.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the 
appellant has been provided a meaningful opportunity to 
participate in development of her claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has made sufficient attempts to 
obtain the veteran's service medical records and any post-
service medical evidence identified by the appellant.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran's fatal pneumonia was not shown 
until decades post-service and there is no competent evidence 
that suggests it was linked to service.  The record is also 
devoid of contemporaneously recorded competent evidence to 
show that the veteran had a diagnosis of tuberculosis (see 
38 C.F.R. § 3.374) within three years of service, which in 
turn materially contributed to the veteran's death.  The 
relevant evidence of record is sufficient to resolve this 
appeal.  There is no duty to provide a medical opinion.  Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard, supra.

Law and Regulations

To establish service connection for a disability, the facts 
as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).
Analysis

A certificate of death shows that the immediate cause of the 
veteran's death in November 2000, at the age of 88, was 
pneumonia.  Service connection was not in effect for any 
disease or disability during the veteran's lifetime.  There 
is no contemporaneously record medical evidence to show that 
the veteran's fatal pneumonia was present during service or 
for many years thereafter, nor does the competent medical 
evidence show that the pneumonia was linked to any incident 
of service.  An in-service sworn affidavit of the veteran 
indicated that he had no wounds or illnesses from December 8, 
1940 until the date of return to military control.   

In reviewing the record, the Board notes that there are three 
medical statements, signed by physicians, dated in September 
2000, relating to a hospitalization of the veteran that same 
month, for conditions that included a cerebrovascular 
accident or stroke.  While there is a clinical abstract, the 
RO was unable to obtain the complete records of this initial 
hospitalization.  Further, it is apparent that the veteran 
was transferred to another facility, for further evaluation.  
There is also a clinical summary of this latter 
hospitalization but not the complete records.  In the latter 
summary, it is noted that the veteran sensorium deteriorated 
and he was referred to "higher centers" for further 
evaluation and management.  Another medical certificate 
indicates that he was discharged and transferred to another 
facility on September 26, 2000, within weeks of his death.  
It is not clear where the veteran was transferred to.  While 
the veteran's Certificate of Death indicates the immediate 
cause of death was pneumonia, since the stroke was within two 
months of death and was apparently severe in nature, the 
complete hospital records from two or possibly three 
hospitalizations might be of significant probative value.  
The Board remanded this appeal to obtain these records but no 
such records were available. .

A medical statement from C.L.R., M.D., dated in November 1994 
pertains to treatment of the veteran hypertension, anxiety 
reaction, benign prostatic "reaction", and degenerative 
osteoarthritis.  None of these conditions have been shown by 
competent evidence to be linked to service or to the 
veteran's death.  

In a certificate of treatment from D. L. A, M.D. (Dr. A), 
with a date that appears to be changed from September 2001 to 
September 2000, certifies that the veteran was diagnosed with 
cerebrovascular disease, cardioembolic, right middle cerebral 
artery and possible hemorrhagic conversion.  In a different 
bolder font the following was typed on the certificate: 
"That the cause of death was DUE TO A SERVICE CONNECTED 
CONDITION".  

A medical certificate and clinical record from Federico 
Mansano, M.D., was received by the RO in July 2002.  Dr. 
Mansano reported that he treated the veteran in June 1945 for 
pneumonia, pulmonary embolism, and rheumatoid arthritis.  The 
doctor indicated that the veteran began feeling sick after 
performing hazardous duties in service and experiencing 
hunger and sleepless nights. 

The Board also notes that, on a Supplemental VA From 21-4169, 
the appellant indicated that the veteran was treated in June 
1945 at the "Dr. Mansane Medical Clinic" in Sta Cruz for 
pneumonia, pulmonary embolism and rheumatoid arthritis. In 
June 2002, she submitted a VA Form 21-4142 authorizing the RO 
to request records from Dr. Fredrico S. Mansano, M.D., of Sta 
Cruz, Manila.  However, the RO has confirmed that Dr. Mansano 
is not listed by the Professional Regulations Commission as 
registered.  Under this circumstance, any statement from this 
individual cannot be considered competent evidence.  On 
remand, the Board requested the RO on remand to try and 
obtain the recent hospital records noted above, it was also 
requested to make an attempt to obtain whatever records of 
the veteran that may be in the possession of the Medical 
Clinic and/or Dr. Mansano in Sta Cruz.  No such records were 
found.  Under the above circumstances, and considering the 
altered nature of the document from Dr. A and the fact that 
DR., Mansano is not a registered physician, these statements 
are not either credible or competent evidence that supports 
the appellant's claim that the veteran's fatal pneumonia was 
linked to service, that he had some other disease which was 
related to both the veteran's service and materially related 
to his death, or that he had tuberculosis within three years 
of service that satisfies the diagnostic criteria found in 
38 C.F.R. § 3.374, which in turn contributed to his death.   

Even if the veteran had pneumonia during service, there is no 
medical evidence to show treatment for pneumonia or residuals 
of pneumonia from service until his death more than 50 years 
later.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  Also weighing 
against the claim are claims for VA benefits filed by the 
veteran on two occasions during his lifetime, in January 1980 
and January 1995, where he did not indicate that he had 
pneumonia or residuals of same on either occasion.   

There is no competent evidence of record to suggest chronic 
or recurrent pneumonia from 1945 until the veteran's death, 
nor is there any competent evidence of a nexus between the 
veteran's fatal pneumonia and any incident of service more 
than 50 years prior to death.  The record is also devoid of 
competent evidence that establishes another cause of death 
linked to service, to include cardiovascular or 
cerebrovascular disease, and tuberculosis.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


